IjUKE, J.
1. There being in the charge of the court a very full and detailed statement of the plaintiff’s contentions, including in substance the allegations of the petition and of the amendment thereto, without mention of any contention of the defendant, or of the defendant’s denial of contentions or allegations of the plaintiff, and without any reference to the defendant’s pleading, and the ease being a close one under the evidence, the trial judge should have granted the defendant’s motion for a new trial, in which this was complained of. Seaboard Air-Line Ry. v. Sikes, 4 Ga. App. 7 (6), 12 (60 S. E. 868) ; Atlanta Street R. Co. v. Hardage, 93 Ga. 457 (4), 461 (21 S. E( 100). “It is a well-settled rule of law that if the judge undertakes to state the contention of one party, he should also state the contention of the other.” Brown v. Everett-Ridley-Ragan Co., 111 Ga. 415 (36 S. E. 818). In the cases cited as adverse to this ground of the motion for a new trial (Millen & Southwestern R. Co. v. Allen, 130 Ga. 656 (61 S. E. 541); Phinizy v. Bush, 135 Ga. 678 (70 S. E. 243), and cases there cited), contentions of both sides were stated in the charge, and the complaint was that the contentions of one side were not stated with sufficient fullness.
2. No other ground- than that stated above requires a new trial.

Judgment reversed.


Wade, O. J., and George, J., concur.

Action for damages; from Bibb superior court—Judge Mathews. August 14, 1916.
Hatcher &■ Smith, John B. L. Smith, Grady Q. Hams, for plaintiff in error. Brutus J. Clay, Bichard Curd, Hardeman, Jones, Park & Johnston, contra.